Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments dated 11/17/2021 were given further consideration, and were found to be persuasive. Additionally, after further searching and consideration, the prior art of record failed to show or reasonably teach in combination a ceiling fan having the recited elements, including:
a rotating hub portion mounted to the rotating hub and driven by the motor assembly; and 
a transition portion between the hub portion and the blade portion, 
with the transition portion having a twist relative to the longitudinal extent; 
wherein the blade portion is rotationally offset from the hub portion by the twist of the transition portion such that when the hub portion is mounted to the motor assembly and the blade portion is mounted to the blade, the blade is provided with a predetermined angle of attack when the blade portion is received within the blade
or including:
at least one hub socket formed in the rotating blade hub; Serial Number: 16/844,459Examiner: John D BaileyFiled: April 9, 2020Group Art Unit: 3747Page 3 of 10and 
a strut having a hub portion received within the hub socket and a blade portion received within the blade to couple the blade to the blade hub; 
wherein at least one of the blade portion or the hub portion is rotationally offset from the other of the blade portion or the hub portion, such that the blade is provided with an angle of attack relative to the chord-wise axis when the blade portion is received within the blade
or including:
a hub portion configured to be rotatably driven by the motor hub; and
a transition portion provided between the hub portion and the blade portion such that the hub portion is rotationally offset from the blade portion and defines an angle of attack when the blade portion is received within the ceiling fan blade.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747